Citation Nr: 0726367	
Decision Date: 08/23/07    Archive Date: 08/29/07

DOCKET NO.  04-38 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an effective date earlier than October 29, 
1999, for the grant of service connection for schizophrenia.



REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel




INTRODUCTION

The veteran served on active duty from June 1975 to June 
1979.

This matter comes to the Board of Veterans' Appeals (Board) 
from a November 2002 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO), which granted 
service connection for schizophrenia, assigning a 100 percent 
disability rating effective October 29, 1999.  A notice of 
disagreement was filed in August 2003 with regard to the 
effective date assigned, a statement of the case was issued 
in March 2004, and a substantive appeal was received in 
October 2004.


FINDINGS OF FACT

1.  In a December 1982 rating decision, the RO denied 
entitlement to service connection for a nervous disorder, and 
the veteran did not file a notice of disagreement.  

2.  In an April 1984 rating decision, the RO declined to 
reopen a claim of entitlement to service connection for a 
nervous disorder, and the veteran did not file a notice of 
disagreement.  

3.  In October 1992, the Board determined that new and 
material evidence had not been received to reopen a claim of 
entitlement to service connection for a nervous disorder, and 
the veteran did not file a notice of appeal.  

4.  In a March 1995 rating decision, the RO declined to 
reopen a claim of entitlement to service connection for a 
nervous disorder, and the veteran did not file a notice of 
disagreement.  

5.  In a December 1997 rating decision, the RO declined to 
reopen a claim of entitlement to service connection for a 
nervous disorder, claimed as schizophrenia, and the veteran 
did not file a notice of disagreement.  

6.  On October 29, 1999, VA received an informal claim of 
service connection for schizophrenia.


CONCLUSIONS OF LAW

1.  The December 1982 rating decision which denied service 
connection for a nervous disorder is final.  38 U.S.C.A. 
§ 7105(c) (West 2002). 

2.  The April 1984 rating decision which denied service 
connection for a nervous disorder is final.  38 U.S.C.A. 
§ 7105(c) (West 2002).

3.  The October 1992 Board decision which denied service 
connection for a nervous disorder is final.  38 U.S.C.A. 
§ 7104 (West 2002). 

4.  The March 1995 rating decision which denied service 
connection for a nervous disorder is final.  38 U.S.C.A. 
§ 7105(c) (West 2002). 

5.  The December 1997 rating decision which denied service 
connection for a nervous disorder, claimed as schizophrenia, 
is final.  38 U.S.C.A. § 7105(c) (West 2002). 

6.  The criteria for an effective date prior to October 29, 
1999, for the award of service connection for schizophrenia 
have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 
C.F.R. §§ 3.157, 3.400 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107.  To implement 
the provisions of the law, VA promulgated regulations 
published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  The VCAA and 
its implementing regulations include, upon the submission of 
a substantially complete application for benefits, an 
enhanced duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  In addition, they define the obligation of VA with 
respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veteran Claims 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, the RO provided VCAA 
notice to the veteran on the underlying issue of entitlement 
to service connection in a letter dated in April 2001.  A 
November 2002 rating decision granted service connection for 
schizophrenia.  The veteran perfected an appeal as to the 
effective date assigned.  Entitlement to an earlier effective 
date is a downstream issue from that of service connection 
(for which a VCAA letter was duly sent in April 2001), thus 
another VCAA notice is not required.  VAOPGCPREC 8-2003 (Dec. 
22, 2003).  It appears that the Court has also determined 
that the statutory scheme does not require another VCAA 
notice letter in a case such as this where the veteran was 
furnished proper VCAA notice with regard to the claim of 
service connection itself.  See Dingess v. Nicholson, 19 Vet. 
App. 473, 491 (2006).  Nonetheless, the basis for the 
effective date assigned was clearly explained to the veteran.

VA has fulfilled its duty to notify the veteran in this case.  
In the April 2001 letter, the RO informed the veteran of the 
applicable laws and regulations including applicable 
provisions of the VCAA, the evidence needed to substantiate 
his claim underlying claim, and which party was responsible 
for obtaining the evidence.  See Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  In these documents, VA informed 
the veteran that it would obtain the available records in the 
custody of federal departments and agencies and request 
medical records from identified private health care 
providers.

The Board also finds that all necessary development has been 
accomplished.  The RO has made reasonable and appropriate 
efforts to assist the veteran in obtaining the evidence 
necessary to substantiate his claim.  The RO has generally 
advised the veteran to submit any evidence in support of his 
claims which he had in his possession, and that they would 
assist him in obtaining any evidence he was not able to 
obtain on his own.  Id.; but see VA O.G.C. Prec. Op. No. 1-
2004 (Feb. 24, 2004).  The veteran has not indicated, and 
there is otherwise no indication that there exists, any 
pertinent outstanding evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.

Under these circumstances, the Board finds that VA has 
fulfilled its duty to notify and assist the veteran in the 
claim under consideration and that adjudication of the claim 
at this juncture, without directing or accomplishing any 
additional notification and or development action, poses no 
risk of prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  The claim is ready to be 
considered on the merits.

Criteria & Analysis

The RO has assigned an effective date of October 29, 1999, 
for the award of service connection for schizophrenia.  The 
effective date assigned corresponds to the actual date of 
receipt by the RO of the veteran's informal application to 
reopen his claim of service connection for schizophrenia.  
The veteran asserts, however, that he is entitled to an 
earlier effective date in 1982, the date he filed his initial 
claim of service connection for a nervous disorder.  

The Board notes that the assignment of effective dates of 
awards is generally governed by 38 U.S.C.A. § 5110 and 38 
C.F.R. § 3.400.  Except as otherwise provided, the effective 
date of an evaluation and an award of pension, compensation 
or dependency and indemnity compensation based on an original 
claim or a claim reopened after final disallowance, or a 
claim for increase will be the date of receipt of the claim 
or the date entitlement arose, whichever is the later.  38 
C.F.R. § 3.400.

When there is a final denial of a claim, and new and material 
evidence is subsequently received, the effective date of the 
award of compensation is date of receipt of the new claim or 
date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(q)(1)(ii) (2006).

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA from a 
claimant may be considered an informal claim.  Such informal 
claim must identify the benefit sought.  Upon receipt of an 
informal claim, if the formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within one year from the date it was 
sent to the claimant, it will be considered filed as of the 
date of the receipt of the informal claim.  38 C.F.R. § 
3.155.

On September 10, 1982, the veteran filed a claim of service 
connection for "nervous condition."  In a December 6, 1982 
rating decision, the RO denied entitlement to service 
connection for nervous condition, and such decision was 
issued to the veteran on December 20, 1982.  The veteran did 
not file a notice of disagreement, thus the RO's 
determination is final.  38 U.S.C.A. § 7105.  

On February 6, 1984, the veteran filed a claim for 
compensation in which he claimed that he "was not adjusting 
well" and was possibly dependent on drugs.  Correspondence 
dated in March 1984 from VA inquires as to the specific 
nature of his February 1984 claim.  An April 1984 statement 
from a Dr. Conger reflects that the veteran has 
schizophrenia.  In an April 17, 1984 rating decision, the RO 
continued the denial of "nervous condition" and such rating 
decision was issued to the veteran on April 24, 1984.  The 
veteran did not file a notice of disagreement, thus the RO's 
determination is final.  38 U.S.C.A. § 7105.  

On September 13, 1988, the veteran filed a claim of service 
connection for "voices and nervous condition."  A January 
11, 1989 rating decision determined that new and material 
evidence had not been received to reopen the claim of service 
connection for nervous condition.  The veteran perfected an 
appeal of such rating determination.  In an October 6, 1992 
Board decision, the Board determined that new and material 
evidence had not been received to reopen a claim of 
entitlement to service connection for a nervous condition.  
The veteran did not file a notice of appeal, thus the Board's 
determination is final.  38 U.S.C.A. §§ 7103, 7104.  

On May 6, 1994, the veteran filed an informal claim to reopen 
entitlement to service connection for nervous connection.  In 
a March 20, 1995 rating decision, the RO determined that new 
and material evidence had not been received to reopen the 
claim of service connection for a nervous condition.  Such 
rating determination was issued to the veteran on April 4, 
1995.  The veteran did not file a notice of disagreement, 
thus the RO's determination is final.  38 U.S.C.A. § 7105.  

On May 13, 1997, the veteran filed an informal claim of 
service connection for schizophrenia.  In a December 13, 1997 
rating decision, the RO determined that new and material 
evidence had not been received to reopen the claim of service 
connection for a nervous condition, claimed as schizophrenia.  
Such rating determination was issued to the veteran on 
December 16, 1997.  The veteran did not file a notice of 
disagreement, thus the RO's determination is final.  
38 U.S.C.A. § 7105.  

On October 29, 1999, D.S. filed correspondence on behalf of 
the veteran with regard to his prior claims for compensation.  
On December 14, 1999, the veteran filed a formal claim of 
service connection for schizophrenia.  A November 2002 rating 
decision granted entitlement to service connection for 
schizophrenia, assigning a 100 percent disability rating 
effective October 29, 1999.  As such, it is clear that the RO 
interpreted D.S.'s submission as an informal claim of service 
connection on the veteran's behalf.

When the informal claim was received on October 29, 1999, it 
constituted a claim to reopen since there were prior final 
disallowances of his claims in December 1982, April 1984, 
October 1992, March 1995, and December 1997.  The assigned 
effective date of October 29, 1999, is the date of receipt of 
the veteran's informal claim to reopen.  Because the December 
1982 RO determination, April 1984 RO determination, October 
1992 Board decision, March 1995 RO determination, and 
December 1997 RO determination are final, the claim upon 
which those decisions were based cannot serve as the basis 
for assignment of an effective date for a subsequent award of 
service connection.  The veteran's informal claim to reopen 
was received by VA on October 29, 1999.  This is the date 
that was assigned by the RO as the effective date for the 
grant of service connection for schizophrenia.  Absent an 
allegation and finding of clear and unmistakable error in the 
RO and Board decisions (the presence of which has not been 
alleged) the desired earlier effective cannot be assigned.

Based on the above, the earliest date of receipt of a 
reopened claim of service connection for schizophrenia is 
October 29, 1999, the date the RO received the veteran's 
informal claim to reopen his schizophrenia claim.  In 
reaching this decision, the Board acknowledges that VA is 
statutorily required to resolve the benefit of the doubt in 
favor of the veteran when there is an approximate balance of 
positive and negative evidence regarding the merits of an 
outstanding issue.  That doctrine, however, is not for 
application in this case because the preponderance of the 
evidence is against the assignment of an earlier effective 
date.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990);  
38 U.S.C.A. § 5107(b).


ORDER

The appeal is denied.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


